Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 2, “intended” appears to be “configured”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soler et al. (US 2018/0077767 A1, hereinafter referred to as Soler).

    PNG
    media_image1.png
    536
    776
    media_image1.png
    Greyscale


Regarding claim 1, Soler discloses Lighting assembly (Fig. 1A) comprising 
- a lighting device (100) for emitting blue light (paragraphs [0006], [0007], [0026]), and 
- a controller (165) for operating the lighting device (paragraphs [0026], [0027]), wherein 
- the controller (165) is configured to adjust a melanopic effect factor of the blue light (paragraphs [0026], [0027]), 
- the lighting device is configured to emit both the blue light (day time LEDs 130) and white light (night time LEDs 150), and 
- the blue light lies in a chromaticity coordinate range with CX < 0.27 and CY < 0.27 in CIE 1931 color spaces (inherent, see CIE 1931 Chromaticity Diagram above).
Soler does not specifically disclose a second emission side facing away from the first emission side.
However, Soler disclose at paragraph [0033] that “the invention is not limited to any specific placement of LEDs on the light distribution device 120 or specific orientations thereof. As will be evident to those skilled in the art, a variety of configurations, placements and orientations of the light distribution device 120 and the LEDs 130 and 150 may be utilized to achieve the desired spectral and spatial illuminations and adjustments thereof”.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to place the day time LEDs 130 at the top side of the lamp shade 120 so that the day time LEDs emit toward ceiling, and to place the night time LEDs 150 at the bottom side of the lamp shade 120 so that the night time LEDs emit toward floor.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Regarding claim 4, Soler discloses wherein the lighting device (100) comprises at least a first light source (130) configured to emit blue light (paragraphs [0006], [0007], [0026]).

Regarding claim 9, Soler discloses wherein the lighting device (100) is intended to emit the blue light in the direction of a ceiling (see Claim 1 rejection above) of a room (see Fig. 1A).
Regarding claim 10, Soler discloses wherein the lighting device (100) is arranged to emit the white light in a direction away (see Claim 1 rejection above) from a ceiling of a room (see Fig. 1A).

Claims 2, 3, 5-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soler in view of Hacken et al. (DE 102013111662 A1, hereinafter Hacken).
Regarding claims 2, 3, and 8, the modified Soler discloses all the features and limitations as discussed above but does not specifically discloses wherein the controller is configured to control the lighting device in such a way that, in different operating states of the lighting device, blue light with different melanopic effect factors is emitted by the lighting device with the same chromaticity coordinate of the blue light; or wherein the controller is configured to control the lighting device in such a way that, in different operating states of the lighting device, blue light with different chromaticity coordinates is emitted by the lighting device with the same melanopic effect factor of the blue light; or wherein the melanopic effect of the total light emitted by the lighting device is adjustable by changing the melanopic effect factor of the blue light, without changing the chromaticity coordinate of the blue light or the whiteness of the white light for this purpose.
However, Hacken discloses at paragraph [0014], “The control device is set up to control the three light means groups in such a way that the color temperature and the biological effectiveness of the emitted light can be changed independently of one another, while at the same time the intensity can be adjusted independently thereof. For example, the color temperature can be set and the melanopically effective radiation power of the emitted light can be changed with the same color temperature. Conversely, it is possible to change the color temperature while maintaining the same melanopically effective radiation power. The operator can thus specify the desired brightness, the desired biological effectiveness and the color temperature, which is then set by the control device. It is therefore possible, for example, to vary the biological effectiveness of cold white light at a certain color temperature. Conversely, the operator can change the light color without having to change the biological effectiveness, i.e. the melatonin suppression, of the emitted light.”
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have substituted the night time blue LEDs (150) of Soler with the three light means groups (11, 12, 13, Fig. 1) of Hacken in order for the controller to control the lighting device so that the blue light with different melanopic effect factors is emitted by the lighting device with the same chromaticity coordinate of the blue light; or the blue light with different chromaticity coordinates is emitted by the lighting device with the same melanopic effect factor of the blue light; or the melanopic effect of the total light emitted by the lighting device is adjustable by changing the melanopic effect factor of the blue light, without changing the chromaticity coordinate of the blue light or the whiteness of the white light.  

Regarding claim 5, the modified Soler as discussed above discloses wherein the lighting device comprises a second light source (11, 12, 13, Fig. 1 of Hacken) configured to emit green-blue light (“the light from the various lamp groups can be mixed in order to set a desired light color. For example, it is known to mix the light from a group of red semiconductor illuminants, the light from a group of green semiconductor illuminants, and the light from a group of blue semiconductor illuminants and emit a desired color”, paragraph [0002] of Hacken. Therefore, 490 nm can be considered as green or blue or “green-blue light”, see paragraph [0007] of Soler).

Regarding claim 6, the modified Soler as discussed above discloses wherein the lighting device (100) comprises at least a third light source (11, 12, 13, Fig. 1 of Hacken) configured to emit light mainly in the spectral range from green to red light (“the light from the various lamp groups can be mixed in order to set a desired light color. For example, it is known to mix the light from a group of red semiconductor illuminants, the light from a group of green semiconductor illuminants, and the light from a group of blue semiconductor illuminants and emit a desired color”, paragraph [0002] of Hacken; and see paragraphs [0006], [0007] of Soler).

Regarding claim 7, the modified Soler as discussed above discloses wherein the at least one third light source (blue LEDs of 11, 12, 13, Fig. 1 of Hacken) comprises a conversion element (LEDs other than blue LEDs) configured to mainly fully convert blue light to lower energy light (“the light from the various lamp groups can be mixed in order to set a desired light color. For example, it is known to mix the light from a group of red semiconductor illuminants, the light from a group of green semiconductor illuminants, and the light from a group of blue semiconductor illuminants and emit a desired color”, paragraph [0002] of Hacken).

Regarding claim 11, the modified Soler as discussed above discloses wherein:
- the lighting device (100) generates in operation a spectrum comprising a wide-band emission in a region between and including 400 nm and 780 nm (daytime LEDs 130 and/or night time LEDs 150 inherently generates wavelength between 400 nm and 780 nm since they are visible light spectrum range), and 
- the spectrum comprises three local maxima (paragraph [0006] of Soler; 11, 12, and 13, Fig. 1 of Hacken).

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicant argued on page 5, “Soler does not explicitly disclose or suggest that the daytime LEDs 130 or the nighttime LEDs 150 emit blue light having a chromaticity coordinate range with CX < 0.27 and CY < 0.27 in CIE 1931 color spaces.”  However, Soler discloses at paragraph [0007] that “Melanopsin photoreceptors are sensitive to a range of wavelengths and reach peak light absorption at wavelengths around 480-500 (or 490) nanometers (nm). Melanopic light, that is light corresponding to the melanopsin action spectrum, including particularly the wavelengths in the 480-500 nm region is important for non-visual stimuli including physiological and neurological effects such as pupillary light reflex and circadian entrainment and/or disruption. Time coordinated exposure, including over-exposure and under-exposure to melanopic light can be used to entrain and facilitate healthy circadian rhythms in humans and other mammals.”  It is well known in the art that the wavelength between 480-500 (or 490) nanometers is a blue color.  Soler further discloses at paragraph [0026] that “the daytime LEDs provide illumination with a melanopic ratio of greater than 0.8. In other embodiments the melanopic ratio is greater than 1.0. In still other embodiments, the MR is greater than 1.2.”  It is well known in the art that the MR greater than 1.0 generates a blue color.  Therefore, Soler either implicitly or explicitly discloses the daytime LEDs 130 emit blue light having a chromaticity coordinate range with CX < 0.27 and CY < 0.27 in CIE 1931 color spaces.  See CIE 1931 Chromaticity Diagram above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844